DETAILED ACTION
Disposition of Claims
Claims 1, 3-9, 16, 30-37, and 43 were pending.  Claims 2, 10-15, 17-29, 32, and 38-42 are cancelled.  Amendments to claims 5, 16, and 30 are acknowledged and entered.  Claims 1, 3-9, 16, 30-31, 33-37, and 43 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2021/0107946A1, Published 04/15/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 08/04/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Response to Arguments
Applicant's arguments filed 11/15/2021 regarding the previous Office action dated 08/13/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections, is withdrawn in light of applicant’s arguments. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The claim interpretation was set forth in a previous Office action.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3-4, 6-9, 16, 33-37, and 43 remain rejected under 35 U.S.C. 103 as being unpatentable over Yao (US20140314811A1, Pub. 10/23/2014; hereafter “Yao”) in view of Adamiak et. al. (Adamiak B, et. al. J Virol. 2007 Dec;81(24):13424-34. Epub 2007 Oct 10.; hereafter “Adamiak”), Tran et. al. (Tran LC, et. al. Proc Natl Acad Sci U S A. 2000 Feb 15;97(4):1818-22.; hereafter “Tran”); and Rasty et. al. (Rasty S, et. al. J Neurovirol. 1997 Aug;3(4):247-64.; hereafter “Rasty”) as evidenced by Genway Biotech (Mammalian Expression Technologies:  Mammalian Expression System.  “https://www.genwaybio.com/technologies/protein-expression/mammalian-expression”.  03/04/2015; hereafter “Genway Biotech”.)  Note the rejection of claims 30-32 is withdrawn in light of the amendments to the claims.
The teachings of the prior art and the rationale behind this rejection has been set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant first argues that while gG2 deletion mutants were made previously, they were not in the context of HSV-2 recombinant vaccine vectors, and it was unknown if deletion of gG2 would have a positive or negative effect on the use of said mutant as a vaccine vector.  Such an argument is only applicable to instant claims 33-37, as these are the only product claims drawn to the gG2 deletion mutant within a vaccine composition and a method of using said deletion mutant in methods of immunizing subjects against HSV-1 or HSV-2 infection.  The intended use of the gG2 deletion virus is not relevant to instant claims 1, 3-4, 6-9, 16, 30-31, and 43 as these claims are drawn broadly and generically to the gG2 deletion mutant virus and compositions thereof; said virus and compositions thereof could be utilized in markedly distinct processes, such as gene therapy vectors or in vitro diagnostics.  Even as such an argument applies to instant claims 33-37, one of skill in the art would have a reasonable expectation of success in utilizing gG2-defective viruses as vaccine vectors to elicit immune responses against HSV, the in vivo, but would also be capable of delivering heterologous material to the host that could aid in increasing the immunogenicity of the remaining HSV genes or could raise immunity against heterologous viruses (e.g. HSV-2 which delivers genes from distinct viruses or pathogens, such as HSV-1 or HIV.)  Taken in whole, this argument is not persuasive.
Applicant then argues that the unexpected and superior results negate any claim of obviousness of the invention as claimed by the prior art.  The Office disagrees, and notes that the claim of unexpected results is obtained with a virus that is not commensurate in scope with the breadth of the instant claims.  Applicant claims the unexpected results of deleting the gG2 from the virus resulted in an increase in expression of gB2 in cells infected with the gG2-deficient virus.  The “unexpected” or “surprising” results were obtained in an HSV-2 recombinant virus which expressed either gB2 or LacZ from the gG2 loci.  The breadth of the independent claim does not require the gB2 to be expressed only from the gG2 loci, only that it is operably linked to a first immediate-early promoter.  It is unclear if gB2 is duplicated within the virus (e.g. gB2 at its native loci under its native gamma-1 late promoter and a second copy of gB2 at a loci that operably links it to an immediate-early promoter), or if there is only one copy of gB2 in the HSV-2 genome that is operably linked to an immediate-early promoter and placed in the gG2 loci.  When claiming surprising or unexpected results to overcome a claim of obviousness, it is critical that the evidence must reasonably be commensurate in scope with the claimed invention.  The Office contends the breadth of instant claim 1 is not commensurate in scope with the engineered HSV-2 virus that 
For at least these reasons, the arguments were not persuasive, and the rejection has been maintained in part.


Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3-4, 6-9, 16, 33-37, and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,809,047 in view of Rasty (supra).  Note the rejection of claims 30-32 is withdrawn in light of the amendments to these claims. The teachings of the prior art and the rationale behind this rejection has been set forth in a previous Office action.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3-4, 6-9, 16, 33-37, and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,408,905 in view of Rasty (supra).  Note the rejection of claims 30-32 is withdrawn in light of the amendments to these claims.  The teachings of the prior art and the rationale behind this rejection has been set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
As set forth supra, the arguments regarding Rasty being deficient in supporting the teaching of an attenuated HSV-2 lacking gD2 are not persuasive, nor are the arguments regarding surprising and/or unexpected results, as said arguments were not considered to be commensurate in scope with the .



Allowable Subject Matter
(Objection withdrawn.)  The objection to Claim 32 is withdrawn in light of the cancellation of said claim.
Claims 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 8 appears to be novel and nonobvious over the prior art.  While US9745599B2 (CITED ART OF RECORD) teaches that a tet-O was positioned 10 bp downstream of the TATA element of the hCMV major IE promoter (¶ bridging Cols. 10-11; NB: the TATA element appears to be inherent to the hCMV IE promoter), the specific sequence of SEQ ID NO:8 is not taught by the ‘599 patent, nor does it appear to be obvious in the art.


Conclusion
Claims 30-31 are allowed.  Claims 1, 3-9, 16, 33-37, and 43 remain rejected.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648